In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-18-00343-CV


            IN THE INTEREST OF M.N.H. AND A.N.H., MINOR CHILDREN


                        On Appeal from the County Court at Law No. 3
                                   Lubbock County, Texas
            Trial Court No. 2010-552,571, Honorable Ann-Marie Carruth, Presiding

                                       June 14, 2019

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Appellant Johnny Julian Herrera, a Texas prison inmate appearing pro se and in

forma pauperis, filed a suit affecting the parent-child relationship, seeking reduction of his

child support obligation. Respondent in the trial court, Michelle Lee Gray, was not served

with process and made no appearance there or in this court.1 After the trial court




       1 In a notice filed with the district clerk on September 15, 2016, the Office of
Attorney General stated it no longer provided child support services for Gray, and “[a]ny
prior judgment, should it exist, taken in the name of the Attorney General, is assigned to
[Gray] for all purposes, who may enforce it against [Herrera] by any method authorized
by law.”
dismissed Herrera’s suit for want of prosecution Herrera appealed, assigning two issues.

We will overrule both issues and affirm the trial court’s dismissal order.


                                         Background


       The record demonstrates that Herrera and Gray are the parents and joint

managing conservators of two children. Gray holds the exclusive right to designate the

children’s primary residence in “Lubbock or any contiguous county.” Herrera is obligated

to pay child support.


       In a motion filed September 5, 2017, Herrera requested the trial court to modify a

child support order signed June 4, 2010. He sought reduction of the amount of his support

obligation with retroactive application of the modification. The motion named Gray as

respondent but did not contain an address for service of citation. Along with the motion,

Herrera filed an affidavit asserting his indigence.


       The next case activity shown by the record was a document signed by the trial

court on January 22, 2018, entitled “Notice of Intent to Dismiss-No Service of Citation.”

The notice explained the case was eligible for dismissal for want of prosecution because

of the lack of service and it would “be set for a Dismissal Docket, unless one of the

following actions is taken within 30 days of this notice: 1. Service by citation is obtained[;]

2. A waiver of citation/service is filed; or 3. An order granting a verified motion to retain is

obtained.” Herrera responded on February 19 by filing an unverified motion to retain

asserting it was the district clerk’s duty to issue citation.


       By order signed April 13, the trial court set a dismissal hearing for May 25 to

consider Herrera’s failure to respond to its January 22 notice. On May 8, Herrera filed a

                                                2
“2nd Motion to Retain.” While supported by an unsworn declaration, it did not contain an

address for Gray. The record provides no indication a hearing was conducted on May

25.


       On June 21 the trial court signed an order setting a hearing for July 27 to consider

dismissal for want of prosecution of Herrera’s case. According to the order, the proposed

ground for dismissal was Herrera’s failure to respond to its January 22 notice. In a finding

of fact, the court stated Herrera did not appear for the July 27 hearing. The record does

not contain a reporter’s record from the hearing.


       On July 30, the district clerk file-marked Herrera’s “1st Amended Petition to Modify

Child Support” which stated Gray’s residence was “unknown” and she should be served

by publication. TEX. FAM. CODE ANN. § 102.010 (West 2019). In an affidavit filed at the

same time, Herrera stated Gray was a “transient person.” Also file marked on July 30

was Herrera’s motion to appear at the July 27 hearing by telephone or other means. In

the motion, Herrera stated that while his personal appearance at the hearing was

unnecessary he should be permitted to appear by telephone. The record does not contain

a signed written order ruling on Herrera’s request to appear by telephone or other means.


       On September 10, the court signed an order dismissing Herrera’s case for want of

prosecution. According to the order, Herrera “failed to comply with the notice” and “failed

to remedy the issue at the dismissal hearing[.]” On Herrera’s request, the court filed

findings of fact and conclusions of law. Herrera did not file a motion to reinstate. TEX. R.

CIV. P. 165a(3). This appeal followed.




                                             3
                                          Analysis


First Issue


       By his first issue, Herrera agues the trial court abused its discretion by not allowing

him to appear at the dismissal hearing “by teleconference or other effective means.”


       We review a trial court’s decision to deny an inmate’s request to appear at a

hearing for abuse of discretion. In re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003) (addressing

a bench warrant request). A trial court abuses its discretion when it acts without reference

to any guiding rules and principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d
238, 241-42 (Tex. 1985).


       While one who is incarcerated has no absolute right to appear in court for a civil

case, Armstrong v. Randle, 881 S.W.2d 53, 56-57 (Tex. App.—Texarkana 1994, writ

denied), he may not be denied reasonable access to the courts simply because of his

status as an inmate. Boulden v. Boulden, 133 S.W.3d 884, 886 (Tex. App.—Dallas 2004,

no pet.) (citing Hudson v. Palmer, 468 U.S. 517, 523, 104 S. Ct. 3194, 82 L. Ed. 2d 393

(1984)). Thus, if an inmate requests to be present at a hearing, the trial court considers

a number of factors to balance the interest of the State in preserving the integrity of the

correctional system with the inmate’s right of access to the courts. Garrett v. Macha, No.

02-09-00443-CV, 2010 Tex. App. LEXIS 7272, at *10 (Tex. App.—Fort Worth Aug. 31,

2010, no pet.) (mem. op.) (citing In re Z.L.T., 124 S.W.3d at 165). These factors can also

apply in the court’s consideration of alternative means of participation, including

appearance by video conference. Douglas v. Am. Title Co., No. 14-08-00676-CV, 2009

Tex. App. LEXIS 8890, at *12 (Tex. App.—Houston [14th Dist.] Nov. 19, 2009, no pet.)


                                              4
(mem. op.) (citing Ringer v. Kimball, 274 S.W.3d 865, 869 (Tex. App.—Fort Worth 2008,

no pet.)). Generally, a trial court may hold a hearing without the presence of the inmate

unless the inmate has established the necessity of his appearance. Garrett, 2010 Tex.

App. LEXIS 7272, at *10 (citing In re Z.L.T., 124 S.W.3d at 165-66).


       The first difficulty with Herrera’s argument is that his request to appear by

telephone was file marked on July 30, three days after the July 27 hearing. Perhaps the

motion was filed by mail and was placed in the prison mail system prior to July 27. See

Warner v. Glass, 135 S.W.3d 681, 684 (Tex. 2004) (per curiam). But the record does not

tell us whether the motion was filed by mail or presented to the district clerk for filing by a

third party acting on Herrera’s behalf.2


       We note also Herrera stated in his motion to appear by telephone his personal

appearance was unnecessary but he desired to appear by telephone because “the Court

claims to not have received the first motion to retain.” Yet it is undisputed that on February

19, 2018, the district clerk filed Herrera’s “motion to retain.” Herrera did not indicate to

the trial court he had other argument or testimony to add. Nor did he otherwise show the

imperative of his appearance by telephone. See Douglas, 2009 Tex. App. LEXIS 8890,

at *7 (noting that in seeking to appear at a dismissal hearing by telephone a pro se inmate

did not explain “what, if any, testimony he wished to offer” at the hearing).




       2
       In the statement of facts section of his brief Herrera states he filed his request to
appear by telephone on July 30. That is the date of the clerk’s file mark.

                                              5
       In light of the foregoing, we find the record does not demonstrate the trial court

abused its discretion by conducting the hearing without Herrera’s telephone presence.

Herrera’s first issue is overruled.


Second Issue


       We understand Herrera’s second issue to contend the trial court abused its

discretion by dismissing his case for want of prosecution. See TEX. R. APP. P. 38.9

(“briefing rules to be construed liberally”). We review a trial court’s order dismissing a

plaintiff’s case for want of prosecution for abuse of discretion. See, e.g., In re Marriage

of Buster, 115 S.W.3d 141, 144 (Tex. App.—Texarkana 2003, no pet.).


       The common law cloaks a trial court with inherent power to dismiss a civil case

when the plaintiff fails to prosecute the case with due diligence. Villarreal v. San Antonio

Truck & Equip., 994 S.W.2d 628, 630 (Tex. 1999). “In determining whether a party has

demonstrated a lack of diligence in prosecuting a claim, a trial court may consider the

entire history of the case, including the length of time the case was on file, the extent of

the activity in the case, whether a trial setting was requested, and the existence of

reasonable excuses for delay.” Copeland v. Medline Indus., No. 11-08-00194-CV, 2010

Tex. App. LEXIS 2161, at *4 (Tex. App.—Eastland Mar. 25, 2010, no pet.) (citing Jimenez

v. Transwestern Prop. Co., 999 S.W.2d 125, 129 (Tex. App.—Houston [14th Dist.] 1999,

no pet.)).


       When a petition is filed the clerk shall issue citation when requested and deliver

citation “as directed by the requesting party.” TEX. R. APP. P. 99(a). “If, in the exercise of

diligent prosecution, the plaintiff could have easily corrected the clerk’s failure to issue


                                              6
citation, the delay in the case will be charged against the plaintiff. This is because the

plaintiff’s duty to exercise diligence continues until service of process is achieved.” Allen

v. Rushing, 129 S.W.3d 226, 231 (Tex. App.—Texarkana 2004, no pet.) (internal

quotation marks and bracketing and citation omitted).


       The trial court’s findings indicate that Herrera never provided the district clerk the

information necessary to cause issuance and service of citation on Gray. The record

before us does not explain Herrera’s belief that service by publication was necessary,

especially given the statement of Gray’s address in the very order Herrera sought to

modify, and Herrera’s use of that address to serve Gray with documents by the end of the

case. The case in the trial court was characterized from its beginning by inactivity caused

by Herrera’s failure to request service on Gray and to direct service at an address that,

from the record, appears to have readily available to him.


       On this record, we are unable to say that the trial court abused its discretion by

dismissing Herrera’s motion to modify for want of prosecution. Herrera’s second issue is

overruled.


                                         Conclusion


       Having overruled both of Herrera’s appellate issues, we affirm the trial court’s

dismissal order.



                                                         James T. Campbell
                                                            Justice


Quinn, C.J., concurring in the result.


                                             7